              Case 2:17-cv-01387-JCC Document 97 Filed 06/19/20 Page 1 of 2



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9    In re Zillow Group, Inc.                            CASE NO. C17-1387-JCC
      Securities Litigation
10
                                                          MINUTE ORDER
11

12

13

14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court pursuant to the parties’ stipulation and proposed
18   order regarding scheduling (Dkt. No. 96). Pursuant to the parties’ stipulation, the Court hereby
19   ORDERS:
20          1. The deadline to complete fact discovery, previously set for June 27, 2020, is extended
21              to December 20, 2020;
22          2. The deadline to complete and exchange affirmative expert reports, previously set for
23              July 13, 2020, is extended to January 6, 2021;
24          3. The deadline to complete and exchange rebuttal expert reports, previously set for
25              August 12, 2020, is extended to February 2, 2021; and
26          4. The deadline to complete expert discovery, previously set for September 14, 2020, is


     MINUTE ORDER
     C17-1387-JCC
     PAGE - 1
            Case 2:17-cv-01387-JCC Document 97 Filed 06/19/20 Page 2 of 2




 1           extended to March 2, 2021.

 2        5. Within 14 days of the issuance of this order, counsel for the parties must propose an

 3           updated case schedule governing the remaining deadlines contemplated by the

 4           Court’s scheduling order.

 5        DATED this 19th day of June 2020.

 6                                                       William M. McCool
                                                         Clerk of Court
 7
                                                         s/Tomas Hernandez
 8
                                                         Deputy Clerk
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C17-1387-JCC
     PAGE - 2
